The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 22, 2014

                            Nos. 04-14-00148-CR & 04-14-00149-CR

                                    Charles Ray PRINGLER,
                                            Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 226th Judicial District Court, Bexar County, Texas
                         Trial Court Nos. 2013CR7950 & 2013CR7951
                            Honorable Sid L. Harle, Judge Presiding

                                          O R D E R

        On February 27, 2014, Appellant Charles Pringler was convicted of the offense of
possession of a controlled substance in cause number 2013-CR-7950 and escape from a
correctional facility in cause number 2013-CR-7951.             The jury assessed punishment,
respectively, at five years and nine years confinement in the Institutional Division of the Texas
Department of Criminal Justice. Appellate counsel was appointed in both cases on February 28,
2014. The record does not contain a written notice of appeal. Although the record indicates that
Pringler gave oral notice of appeal in open court, Texas Rule of Appellate Procedure 25.2(c)
requires the notice “be given in writing and filed with the trial court clerk. TEX. R. APP. PROC.
25.2(c).
         Therefore, we ORDER Appellant to SHOW CAUSE in writing within fifteen days of the
date of this order why this appeal should not be dismissed for want of jurisdiction. If Appellant
fails to show cause within the time provided, the appeal will be dismissed. See TEX. R. APP. P.
43.2(f).
       All other appellate deadlines in this matter are suspended until further order of this court.

                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 22nd day of April, 2014.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court